 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                                   1:19-cv-00170-JDP
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
             v.
                                                            SACRAMENTO DIVISION OF THE
14    STATE OF CALIFORNIA, et al.,                          EASTERN DISTRICT OF CALIFORNIA

15                       Defendant.
16

17

18          Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action under

19   42 U.S.C. § 1983, together with a request to proceed in forma pauperis under 28 U.S.C. § 1915.
20          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged
21   violations took place in Solano County, which is part of the Sacramento Division of the United
22   States District Court for the Eastern District of California. Therefore, the complaint should have
23
     been filed in the Sacramento Division.
24
            Under Local Rule 120(f), a civil action which has not been commenced in the proper
25
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
26
     will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to
27
     proceed in forma pauperis.
28
                                                        1
 1            Accordingly:

 2            1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6                                   United States District Court
                                     Eastern District of California
 7                                   501 “I” Street, Suite 4-200
                                     Sacramento, CA 95814
 8
              3. This court has not ruled on plaintiff's request to proceed in forma pauperis.
 9

10

11   IT IS SO ORDERED.

12
     Dated:      February 19, 2019
13
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16
              No. 203
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
